Title: To George Washington from Robert Morris, 21 June 1781
From: Morris, Robert
To: Washington, George


                        
                            Dear Sir
                            Philadelphia June 21st 1781
                        
                        Mr Lowrey having inform’d me of his sending forward the Thousand bbls Flour. and I find the Expence saved by
                            it half Crown in the Ct. Weight, have thought proper to Agree with him for 1000 barrells, more fresh & Sweet, to be
                            delivered to Your Excellencys Order. should you desire any particular rout to be taken with this Supply, and dispatch, or
                            time, used in furnishing it, Your Excellency will be kind enough to give him the necessary information. With the most
                            Respectfull Attachment I have the Honour to be Your Excellys Most Obdt Servt
                        
                            Robt Morris

                        
                    